DAUKSCH, Judge.
Petitioner seeks a writ of habeas corpus alleging in mere conclusory language that he is entitled to release from a county jail because his sentence term has expired. He fails to support his allegations and has not alleged he has sought and been denied administrative remedies to which he is entitled under Florida Administrative Code Rule 33-8.002(12)(f). See Williams v. State, 519 So.2d 723 (Fla. 5th DCA 1988); Millard v. State, 503 So.2d 939 (Fla. 1st DCA 1987). His allegation that he has been denied gain time to which he is entitled is also unexplained and unsupported.
PETITION DENIED.
SHARP, C.J., and COWART, J., concur.